Per Curiam:

This appeal is from a judgment made and entered during a pretrial conference. The district court held the Water Appropriation Act of 1945 (G. S. 1949, 82a-701, et seq., as amended) to be in violation of the constitution of the state of Kansas and the fourteenth amendment to the federal constitution.
The same issues of fact and legal questions were before this court in City of Hesston v. Smrha, 184 Kan. 223, 336 P. 2d 428 and City of Hesston v. Smrha, 186 Kan. 477, 351 P. 2d 204. The parties recognize that the opinions and decisions in those cases control the decision in the present case and consent to a reversal of the trial court’s judgment.
The judgment of the trial court is reversed with instructions to proceed in accordance with the views expressed in the above cited cases.